           Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 1 of 7                     FILED
                                                                                   2020 Jun-02 AM 09:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

D’WANNA WILLIAMS,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

SOUTHBROOK VILLAGE, LLC,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, D’WANNA WILLIAMS (“Plaintiff”) by and through the

undersigned counsel, hereby files this Complaint and sues SOUTHBROOK

VILLAGE, LLC, for injunctive relief, attorney’s fees and costs pursuant to 42

U.S.C. §12181 et seq., (“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama


                                           1
            Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 2 of 7




pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District

Court for the Northern District of Alabama.

       3.      Plaintiff, D’WANNA WILLIAMS (hereinafter referred to as

“WILLIAMS”) is a resident of the State of Alabama and is a qualified individual

with a disability under the ADA. WILLIAMS suffers from what constitutes a

“qualified disability” under the Americans With Disabilities Act of 1990, (“ADA”)

and all other applicable Federal statutes and regulations to the extent that she

suffers from paraplegia and has had amputation of both of her legs and requires a

wheelchair for mobility. Prior to instituting the instant action, WILLIAMS visited

the Defendant’s premises at issue in this matter, and was denied full, safe and

equal access to the subject properties due to their lack of compliance with the

ADA.        WILLIAMS continues to desire and intends to visit the Defendant’s

premises but continues to be denied full, safe and equal access due to the barriers

to access that continue to exist.

       4.      The Defendant, SOUTHBROOK VILLAGE, LLC is a limited

liability company registered to do business and, in fact, conducting business in the

State of Alabama. Upon information and belief SOUTHBROOK VILLAGE, LLC

(hereinafter referred to as “SOUTHBROOK”) is the owner, lessee and/or operator

of the real property and improvements that are the subject of this action,


                                         2
           Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 3 of 7




specifically: Southbrook Village located at 410 1st Street SW., in Alabaster,

Alabama (hereinafter referred to as the "Shopping Center").

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Shopping

Center owned by SOUTHBROOK is a place of public accommodation in that it is

a retail Shopping Center operated by a private entity that provides goods and

services to the public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Shopping Center in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy


                                          3
        Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 4 of 7




access to, and the benefits of the services offered at the Shopping Center owned by

SOUTHBROOK. Prior to the filing of this lawsuit, Plaintiff visited the Shopping

Center at issue in this lawsuit and was denied access to the benefits,

accommodations and services of the Defendant’s premises and therefore suffered

an injury in fact as a result of the barriers to access listed in Paragraph 11, below

that she personally encountered. In addition, Plaintiff continues to desire and

intends to visit the Shopping Center, but continues to be injured in that she is

unable to and continues to be discriminated against due to the barriers to access

that remain at the Shopping Center in violation of the ADA. WILLIAMS has now

and continues to have reasonable grounds for believing that she has been and will

be discriminated against because of the Defendant’s continuing deliberate and

knowing violations of the ADA.

      10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.    SOUTHBROOK is in violation of 42 U.S.C. §12181 et seq. and 28

C.F.R. §36.302 et seq. and is discriminating against the Plaintiff as a result of inter

alia, the following specific violations that Plaintiff personally encountered:




                                          4
         Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 5 of 7




         i.   The vast majority of the parking spaces that have some indicia of

              accessibility do not have access aisles necessary for a wheelchair user;

        ii.   There are an insufficient number of accessible and van accessible

              parking spaces;

       iii.   The paint that designates the accessible spaces has deteriorated and

              faded on most of the spaces making it difficult to discern where

              accessible parking is provided and to prohibit vehicles from blocking

              a wheelchair user access to her vehicle;

       iv.    The curb ramp in front of “Calvin’s Barber Shop” has running slope

              that is too steep and a width that is too narrow for a wheelchair user.

        v.    Most of the remaining curb ramps have flared sides that are too steep

              for a wheelchair user.

      12.     There are other current barriers to access and violations of the ADA at

the Shopping Center owned and operated by SOUTHBROOK that were not

specifically identified herein as the Plaintiff is not required to engage in a futile

gesture pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full

inspection is performed by Plaintiff or Plaintiff’s representatives can all said

violations be identified.

      13.     To date, the barriers to access and other violations of the ADA still


                                           5
          Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 6 of 7




exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§36.304, SOUTHBROOK was required to make its Shopping Center, a place of

public accommodation, accessible to persons with disabilities by January 28, 1992.

To date, SOUTHBROOK has failed to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action.       Plaintiff is entitled to have her reasonable

attorney’s fees, costs and expenses paid by Defendant pursuant to 42 U.S.C.

§12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against SOUTHBROOK

and requests the following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter

                                           6
       Case 2:20-cv-00766-GMB Document 1 Filed 06/01/20 Page 7 of 7




                 its facilities to make them accessible to and useable by
                 individuals with disabilities to the full extent required by
                 Title III of the ADA;

           C.    That the Court enter an Order directing Defendant to
                 evaluate and neutralize its policies and procedures towards
                 persons with disabilities for such reasonable time so as to
                 allow them to undertake and complete corrective
                 procedures;

           D.    That the Court award reasonable attorney’s fees, costs
                 (including expert fees) and other expenses of suit, to the
                 Plaintiff; and

           E.    That the Court award such other and further relief as it
                 deems necessary, just and proper.

     Dated this 1st day of June, 2020


                                            Respectfully submitted,

                                            By: /s/ Edward I. Zwilling
                                            Edward I. Zwilling, Esq.
                                            AL State Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                        7
